DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/5/2021 and 12/23/2020 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1:	Claims 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over USPN 6,415,241B1 Yoshida in view of US 2017/0142393 A1 Oggier.
2:	As for Claim 1, Yoshida further teaches on Column 8, Lines 1-67 and Column 9, Lines 1-10 and depicts in Figures 7A-7C A light source device comprising: a light emitting element (10); and a drive unit (10) configured to drive each of the light emitting element (10) to perform a plurality of light emissions in one frame period in an image sensor (12) that receives and captures light emitted from the light emitting element (10) and reflected by a subject (30). However, Yoshida does not teach the light source (10) is comprised of multiple lasers.
Oggier teaches an imaging system and teaches it is advantageous to use multiple vertical cavity surface lasers for light sources since they can be integrated in a small device and are low cost.
plurality of laser.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the multiple vertical cavity surface lasers as taught by Oggier for the light source of Yoshida in order to reduce the size and cost of the imaging system.
3:	As for Claim 2, Yoshida further teaches on Column 5, Lines 13-23 and depicts in Figures 1 and 7A-7D wherein the drive unit (11) changes a number of light emissions (frequency) of the light emitting elements (10) in one frame period according to a temperature (21) detection result. Furthermore, as taught in the above combination of Claim 1, Oggier teaches the light source is formed of multiple lasers. 
4:	As for Claim 3, Yoshida further teaches on Column 5, Lines 13-23 and depicts in Figures 1 and 7A-7D wherein the drive unit (11) changes a number of light emissions (frequency) of the light emitting elements (10) as a plurality of light emissions in one frame period according to a temperature (21) detection result. Furthermore, as taught in the above combination of Claim 1, Oggier teaches the light source is formed of multiple lasers.
5:	As for Claim 4, Oggier further teaches in Paragraph [0011] wherein the laser light emitting elements include vertical cavity surface emitting lasers.
6:	As for Claim 5, Yoshida further teaches on Column 5, Lines 13-23 and depicts in Figure 1 further comprising a temperature sensor (21) configured to detect a temperature near the light emitting elements (10). Furthermore, as taught in the above combination of Claim 1, Oggier teaches the light source is formed of multiple lasers.
7:	As for Claim 6, Yoshida further teaches on Column 5, Lines 13-23 and depicts in Figure 1 and 7A-7D further comprising a temperature sensor (21) configured to detect a temperature near the light emitting elements (10), wherein the drive unit (11) performs light emission suspension and light emission resumption (frequency of pulses) of the light emitting elements (10) in one frame period according to a detection result of the temperature sensor (21). Furthermore, as taught in the above combination of Claim 1, Oggier teaches the light source is formed of multiple lasers.
8:	As for Claim 7, Yoshida further teaches on Column 5, Lines 13-23 and depicts in Figure 1 and 7A-7D wherein the drive unit (11) drives each of the light emitting elements (10) according to a light emission parameter (frequency and pulse width) that defines a light emission operation of the light emitting elements per predetermined unit (exposure see Figures 7A and 7B). Furthermore, as taught in the above combination of Claim 1, Oggier teaches the light source is formed of multiple lasers.
9:	As for Claim 8, Yoshida further teaches on Column 8, Lines 1-67 and Column 9, Lines 1-10 and depicts in Figures 7A-7C wherein the drive unit (11) drives each of the light emitting elements (10) according to a light emission parameter (frequency and pulse duration) that defines a light emission operation of the light emitting elements (11), and the light source device comprises a control unit (19) configured to generate the light emission parameter. Furthermore, as taught in the above combination of Claim 1, Oggier teaches the light source is formed of multiple lasers.
10:	As for Claim 9, Yoshida further teaches on Column 8, Lines 1-67 and Column 9, Lines 1-10 and depicts in Figures 7A-7C wherein the drive unit (11) controls duration time (discharge period) of one light emission of the plurality of light emissions with a set light emission parameter (period of time switch 1 is on).
11:	As for Claim 10, Yoshida further teaches on Column 8, Lines 1-67 and Column 9, Lines 1-10 and depicts in Figures 7A-7C wherein the drive unit (11) controls a light emission interval (discharge period) of the plurality of light emissions with a set light emission parameter (period of time switch 1 is on).
12:	As for Claim 11, Yoshida further teaches on Column 3, Lines 1-19 and Column 8, Lines 1-67 and Column 9, Lines 1-10 and depicts in Figures 7A-7C An image sensor comprising a photoelectric conversion unit (12) configured, in a case where a light emitting element (10) of a light source device performs a plurality of light emissions in one frame period in which a captured image is generated, to perform exposure to light emitted from the light emitting elements and reflected by a subject (30) in an exposure period corresponding to a period of each of the plurality of light emissions, wherein the image sensor (120) outputs one-frame captured data obtained by a plurality of exposures.  However, Yoshida does not teach the light source (10) is comprised of multiple lasers.
Oggier teaches an imaging system and teaches it is advantageous to use multiple vertical cavity surface lasers for light sources since they can be integrated in a small device and are low cost.
plurality of laser.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the multiple vertical cavity surface lasers as taught by Oggier for the light source of Yoshida in order to reduce the size and cost of the imaging system.
13:	As for Claim 12, Yoshida further teaches on Column 2, Lines 44-64 and depicts in figures 7A-7D further comprising a charge holding unit (integrating capacitor) configured to hold a charge by the exposure of the photoelectric conversion unit (PSD) according to the period of each of the plurality of light emissions of the light emitting element (10) in one frame period (1st integrating), wherein a charge signal that generates one image in each frame period is read from the charge holding unit (integrating capacitor). Furthermore, as taught in the above combination of Claim 11, Oggier teaches the light source is formed of multiple lasers.
14:	As for Claim 13, Yoshida further teaches on Column 3, Lines 20-33 and depicts in Figures 1 and 7A-7D wherein the photoelectric conversion unit (PSD) allows settings of an operation of performing exposure corresponding to a period of each of the plurality of light emissions in one frame, and an operation of performing exposure corresponding to a period of a part of the plurality of light emissions. Yoshida teaches the period of charging and discharging can be adjusted.
15:	As for Claim 14, Yoshida further teaches on Column 3, Lines 1-19 and Column 8, Lines 1-67 and Column 9, Lines 1-10 and depicts in Figures 7A-7C a sensing module comprising: a light emitting element (10); a drive unit (11) configured to drive the light emitting element (10) to perform a plurality of light emissions in one frame period in an image sensor (PSD) that receives and captures light emitted from the light emitting element (10) and reflected by a subject (30); and the image sensor (12) including a photoelectric conversion unit configured to perform exposure to the light emitted from light emitting element (10) and reflected by the subject (30) in an exposure period (integrating period) corresponding to a period of each of the plurality of light emissions, the image sensor (12) outputting one-frame captured data obtained by a plurality of the exposures. However, Yoshida does not teach the light source (10) is comprised of multiple lasers.
Oggier teaches an imaging system and teaches it is advantageous to use multiple vertical cavity surface lasers for light sources since they can be integrated in a small device and are low cost.
plurality of laser.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the multiple vertical cavity surface lasers as taught by Oggier for the light source of Yoshida in order to reduce the size and cost of the imaging system.
16:	As for Claim 15, Yoshida further teaches on Column 5, Lines 13-23 and depicts in Figure 1 a temperature sensor (21) configured to detect a temperature near the light emitting elements (10), wherein the drive unit (11) changes a number of light emissions of the light emitting elements (10) in one frame period according to a temperature detection result by the temperature sensor (21). Furthermore, as taught in the above combination of Claim 14, Oggier teaches the light source is formed of multiple lasers. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M HANNETT whose telephone number is (571)272-7309.  The examiner can normally be reached 8:00 AM-5:00 PM Monday thru Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached at 571-272-7406 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/JAMES M HANNETT/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        
JMH
May 4, 2022